Citation Nr: 0618907	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-34 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right knee.

2.  Entitlement to service connection for degenerative 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claims.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the duties to notify 
and assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  The specific bases for the remand are set forth 
below.

The term "service-connected" means, with respect to 
disability or death, that such disability was incurred or 
aggravated, or that the death resulted from a disability 
incurred or aggravated, in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 101(16).  See 
also 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  "Active military, naval, or air service" includes 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  See 38 U.S.C.A. 
§ 101(24) (West 2002).   

The veteran had verified periods of active duty from June 8, 
1987 to August 7, 1987 with the U.S. Army Reserve and from 
January 1, 1993 to May 5, 1993 with the Army National Guard 
(ACDUTRA).  See DD 214s.  He indicates that he injured his 
knees several times, but never went on sick call because the 
pain would subside.  He contends that the strenuous exercise 
during weekend drills and summer camps has resulted in 
degenerative arthritis of the knees, bilateral, which began 
in 1995.  See December 2001 VA Form 21-526; April 2003 Notice 
of Disagreement (NOD); November 2003 VA Form 9.  

It does not appear from the record that the veteran's 
complete service medical records have been obtained.  Nor 
have other pertinent documents requested by the RO been 
associated with the claims folder.  More specifically, the RO 
requested a copy of all physical examinations, to include the 
Entry on Duty (EOD) and Release from Active Duty (RAD) 
examinations; a complete copy of all service medical 
treatment records; a copy of any line of duty determinations; 
and verification of all periods of service, to include dates 
for active duty and ACDUTRA.  See October 2002 RO letter.  
Although the RO did receive some documentation from the 81st 
Regional Support Command in Birmingham, Alabama, in November 
2002, these documents did not adequately respond to its 
request.  The RO should request these records from the 81st 
Regional Support Command again, to include dates for 
INACDUTRA.  

A review of the service medical records that have been 
submitted by the veteran indicate that he was seen with 
complaint of chronic knee pain in January 1995, at which time 
he was diagnosed with retropatellar pain syndrome and advised 
not to run.  See emergency care and treatment record from 
Lyster Army Hospital; individual sick slip.  The veteran 
indicated that he suffered from arthritis in a December 1998 
report of medical history; a June 2000 report of medical 
examination indicates that the veteran had right knee 
degenerative arthritis.  

The veteran has also submitted private treatment records.  A 
November 1999 x-ray of the veteran's right knee showed 
narrowed knee joint and some early osteophyte formation 
laterally and medially; an opinion of mild degenerative 
arthritis of the knee, somewhat unusual for his age, was 
made.  See record from Dr. Williams.  X-rays taken in October 
2003 revealed positive osteoarthritic changes, bilaterally, 
as well as sclerosis and spur formation.  See record from 
Extended Arm Physicians.

In light of the foregoing, the Board finds that a VA 
compensation and pension (C&P) medical examination 
specifically designed to review the claims folder and elicit 
an opinion on etiology, or medical causation, as to bilateral 
degenerative arthritis of the knees is needed.  See 38 C.F.R. 
§ 3.159(c)(4) (2005); see generally Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (noting that a fully informed decision 
may require review of the claims file).  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case.  The consequences of a failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).


Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  Obtain a complete copy of the 
veteran's service medical records from 
his service in the Army Reserve and Army 
National Guard, to include all physical 
examinations (including EOD and RAD 
exams) and any line of duty 
determinations.  If these records cannot 
be found, indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.

2.  Obtain verification of the veteran's 
periods of active duty, ACDUTRA, and 
INACDUTRA with the Army Reserve and Army 
National Guard.  If such service cannot 
be verified, indicate whether the 
pertinent records do not exist and 
whether further efforts to obtain the 
records would be futile.

3.  Schedule the veteran for an 
examination for the purpose of eliciting 
an opinion on etiology, or medical 
causation, as to bilateral degenerative 
arthritis of the knees.  The examiner 
should indicate whether the veteran has 
degenerative arthritis of each knee.  For 
each knee in which degenerative arthritis 
is identified, the examiner should 
express an opinion whether it is at least 
as likely as not (i.e., probability of 50 
percent or greater) that the disability 
resulted from disease or injury during 
active duty and/or ACDUTRA, or injury 
during INACDUTRA.  The examiner should 
explain the reason(s) for the opinion(s).  

The examiner should review the veteran's 
claims folder, which should include a 
copy of this remand order, before issuing 
the written report requested herein.  If 
it is not possible to opine as requested 
herein without conjecture or speculation, 
then the examiner should so state and 
explain the rationale or bases therefore.  
The resulting examination report should 
be associated with the veteran's claims 
folder.

4.  Following completion of the 
foregoing, readjudicate the claims.  If 
the decision is adverse to the veteran, 
then issue an updated Supplemental 
Statement of the Case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
